

115 HR 7111 IH: Transparent Disaster Relief Act of 2018
U.S. House of Representatives
2018-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7111IN THE HOUSE OF REPRESENTATIVESOctober 30, 2018Miss Rice of New York (for herself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to increase
			 transparency with respect to duplication of benefits requirements, to
			 amend the Small Business Act to notify disaster loan recipients of their
			 ability to refuse assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transparent Disaster Relief Act of 2018. 2.Duplication of benefitsSection 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) is amended by adding at the end the following:
			
				(e)Transparency
 (1)Statement of acknowledgmentThe President shall ensure that each person receiving Federal assistance for a major disaster or emergency signs a statement, as a condition of such assistance, that acknowledges the requirements under this section relating to duplication of benefits, including an acknowledgment of the types of assistance that may result in a duplication of benefits.
 (2)RecoupmentNot later than 90 days after the date of enactment of this subsection, the President shall ensure that any action to collect duplicative assistance from a recipient under this section includes the provision to the recipient of all documentation used to determine the relevant duplication of benefits..
 3.Notification to disaster loan recipientsSection 7(b)(10) of the Small Business Act (15 U.S.C. 636(b)(10)) is amended— (1)by amending the paragraph heading to read as follows: NOTIFICATION;
 (2)by striking loan. and inserting loan; and; (3)by striking the applicant may submit and inserting
				
 the applicant—(A)may submit; and (4)by adding at the end the following:
				
 (B)is not required to accept the loan for which the applicant applied, including for any reason relating to eligibility for other Federal assistance..
			